DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-11 and 13-20 are allowed.  The following is an examiner’s statement of reasons for allowance:  The prior art does not disclose or render obvious a motivation to provide for a differential in combination with the remainder of the structure set forth in claim 1, particularly "a first wedge clutch configured to rotationally lock the output element to the driven body in a first direction and to overrun in a second direction, and a second wedge clutch configured to rotationally lock the output element to the driven body in the second direction and to overrun in the first direction; wherein the first wedge clutch includes… a first annular carrier… wherein the carrier defines an annular groove and an outer edge of the first wedge element is disposed in the groove.
Claims 11 and 18 are allowed for substantially the same reasons as claim 1.
Hemphill (2015/0323018) discloses a forward wedge clutch and reverse wedge clutch, but Hemphill fails to disclose an annular groove for the wedge elements to be disposed in, but rather discloses an annular tapered surface.  Ramsey (2016/0084326) discloses a wedge clutch with an annular groove, but fails to disclose first and second wedge clutches engageable in different directions.  Both references fail to disclose an annular carrier as a separate component from the input or output and coupled to one of the input and output.  There is no motivation provided in the references of record to combine the teachings of the prior art to arrive at the claimed invention, absent hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595.  The examiner can normally be reached on Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID R MORRIS/Primary Examiner, Art Unit 3659